Citation Nr: 0622793	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 
percent, for the period from November 26, 1997, to July 
24, 2003, and in excess of 50 percent from July 25, 
2003, for post-traumatic stress disorder (PTSD).

2.	Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD).

3.	Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a February 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective from November 26, 1997.  The veteran timely 
perfected an appeal of the initial rating.

In December 2000, the RO increased the evaluation for PTSD to 
30 percent effective from November 26, 1997.  In February 
2003, the veteran testified at a hearing before a Veterans 
Law Judge who is no employed at the Board.  In June 2003, the 
Board remanded his claim for further development.  Then, in a 
July 2004 rating decision, the RO granted a 50 percent 
evaluation for the service-connected PTSD, effective July 25, 
2003.  The veteran has not indicated that he is satisfied 
with these ratings.  Thus, the claim is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In an August 2003 rating decision, the RO granted service 
connection for GERD, assigned a 10 percent evaluation, 
effective from February 4, 2003.  The veteran again timely 
perfected an appeal of the initial rating.  In a July 2005 
rating decision, the RO increased the evaluation to 30 
percent February 4, 2003.  As the veteran has not indicated 
that he is satisfied with this rating, this claim is also 
still before the Board.  Id.  

In light of the above, the issues before the Board are 
characterized on the title page.

In May 2006, the veteran testified at a hearing conducted at 
the Board's central office in Washington, DC, before the 
undersigned.  At that time, he raised a new claim of 
entitlement to service connection for insomnia as due to his 
service-connected GERD.  As such, this matter is referred to 
the RO for appropriate development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the issues on appeal.

During his May 2006 hearing, the veteran testified that, from 
1999 to 2002, he was treated for his PTSD at the Veterans 
Outreach Center in Babylon, New York, and that he currently 
receives regular treatment for PTSD every four to six weeks 
at the Northport, New York, VA Medical Center (VAMC).  
However, the Board notes that the record only contains 
treatment reports from the above VAMC dated through June 
2005.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain records regarding the veteran's 
treatment at the Northport VAMC since June 2005, and the Vet 
Center since 1999 (if not already in the claims file), and 
associate them with the claims file.  

Also at the Board hearing, the veteran testified that he 
receives regular treatment for GERD every three months from 
Dr. Herbert Pasternak, (Dr. H.P.), a gastroenterologist.  The 
Board notes that, while the record contains various letters 
from Dr. H.P., the record only includes one treatment report 
dated in March 2003.  Thus, the RO should also attempt to 
obtain all treatment reports from Dr. H.P dated since March 
2003 regarding the veteran's treatment.

The veteran also testified that his GERD had worsened since 
he was last examined by VA in July 2003.  Thus, in the 
interest of due process and fairness, and in light of the 
fact that the most recent VA examination findings are three 
years old, the Board believes that a new VA examination is 
warranted to determine the current severity of his service-
connected GERD.  As well, the most recent VA psychiatric 
examination was performed in July 2003, also three years ago.  
The Board is sympathetic to the veteran's concerns regarding 
the delay in adjudicating his claim.  Nevertheless, the Board 
believes he should also be afforded a new VA examination to 
more accurately assess the current manifestations of his 
service-connected PTSD, prior to appellate consideration of 
his claim.

Further, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  During 
the pendency of this appeal, in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claims on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that a disability rating and 
effective date for the award of benefits are assigned when 
service connection is granted, and also includes an 
explanation of the type of evidence needed to establish an 
effective date.

Finally, in the August 2003 rating decision noted above, the 
RO granted the veteran's claim for service connection for 
migraine headaches and awarded a 10 percent disability 
rating.  In a September 2003 signed statement, the veteran 
expressly objected to the rating assigned for the service-
connected headache disability.  Then, in a September 2004 
rating decision, the RO assigned a 30 percent disability 
evaluation for the service-connected migraine headache 
disability.  However, the Board construes the veteran's 
September 2003 statement as a timely notice of disagreement 
(NOD) as to the issue of an initial evaluation in excess of 
30 percent for migraine headaches.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of a statement of the case).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, supra.

2.  The RO should issue a statement of the 
case regarding the issue of an initial 
rating in excess of 30 percent for 
migraine headaches.  Then, if, and only 
if, the veteran completes his appeal by 
filing a timely substantive appeal as to 
the issue, should that claim be returned 
to the Board.

3.  The RO should obtain all records 
regarding the veteran's treatment for PTSD 
at the Northport VAMC, for the period from 
June 2005 to the present.  

4. The RO should obtain all records 
regarding the veteran's treatment at the 
Veterans Outreach Center in Babylon, New 
York, for the period from 1999 to the 
present, if not already associated with 
the claims files.

5. After obtaining requisite authorization 
from the veteran, the RO should obtain all 
records regarding the veteran's treatment 
from Herbert I. Pasternak, D.O., 187 
Veterans Blvd., Massapequa, New York 
11758, for the period from March 2003 to 
the present.

6.  Thereafter, the RO should schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
severity and all manifestations of his 
service-connected GERD.  All indicated 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  Based on examination findings 
and a review of the record, the examiner 
is requested comment on whether the 
veteran's service-connected GERD:

(a)  results in persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment 
of health; or

(b)  symptoms of pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia, or other 
symptom combinations productive of 
severe impairment of health.

(c)  The examiner is requested to 
provide a complete rationale for all 
opinions expressed.  The veteran's 
medical records should be made 
available to the examiner prior to the 
examination, and the examination report 
should indicate if the veteran's 
medical records were reviewed.
		
7.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current severity and all 
manifestations of his service-connected 
PTSD.  All indicated tests and studies 
should be completed and all clinical 
studies should be reported in detail. 
   
(a) The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the veteran's 
service- connected PTSD. 

(b) The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting 
from the veteran's service-connected 
PTSD, including whether the disorder 
interferes with his ability to work 
and/or renders him unemployable. 

(c) To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any other mental disorder found to 
be present. 

(d) The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning Scale) 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
(DSM-IV) and an explanation of what the 
assigned score represents.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination and the examination report 
should indicate whether the medical 
records were reviewed

8.  Thereafter, the RO should readjudicate 
the veteran's claims for increased ratings 
for the veteran's service-connected PTSD 
and GERD.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the July 2005 SSOCs.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



